UNPUBLISHED

UNITED STATES COURT OF APPEALS
                FOR THE FOURTH CIRCUIT


UNITED STATES OF AMERICA,              
                 Plaintiff-Appellee,
                 v.                              No. 02-4634
TREYVEYON SMALLWOOD,
             Defendant-Appellant.
                                       
           Appeal from the United States District Court
      for the Eastern District of Virginia, at Newport News.
             Robert G. Doumar, Senior District Judge.
                            (CR-01-116)

                  Submitted: December 20, 2002

                      Decided: January 15, 2003

       Before LUTTIG, MOTZ, and KING, Circuit Judges.



Affirmed by unpublished per curiam opinion.


                             COUNSEL

Frank W. Dunham, Jr., Federal Public Defender, Larry M. Dash,
Assistant Federal Public Defender, Norfolk, Virginia, for Appellant.
Paul J. McNulty, United States Attorney, Lisa R. McKeel, Assistant
United States Attorney, Norfolk, Virginia, for Appellee.



Unpublished opinions are not binding precedent in this circuit. See
Local Rule 36(c).
2                   UNITED STATES v. SMALLWOOD
                             OPINION

PER CURIAM:

   Treyveyon Smallwood appeals his conviction and 123-month sen-
tence for possession with intent to distribute cocaine, in violation of
21 U.S.C. §§ 841(a)(1), (b)(1)(C) (2000); possession of a firearm in
furtherance of a drug trafficking crime, in violation of 18 U.S.C.
§ 924(c)(1) (2000); being a felon in possession of a firearm, in viola-
tion of 18 U.S.C. § 922(g)(1) (2000); and making a false statement on
a firearm transaction record, in violation of 18 U.S.C. § 924(a)(1)(A)
(2000). We affirm.

   Smallwood challenges the district court’s decision to admit the
expert testimony of a detective regarding the general characteristics
of the drug trade. We review a district court’s evidentiary rulings,
including the decision to admit or exclude expert evidence, for an
abuse of discretion. United States v. Barnette, 211 F.3d 803, 816 (4th
Cir. 2000); see also Daubert v. Merrill Dow Pharmaceuticals, Inc.,
509 U.S. 579 (1993). We find no abuse of discretion. See United
States v. Gastiaburo, 16 F.3d 582, 589 (4th Cir. 1994).

   Smallwood contends the district court erred when it denied his
Rule 29 motion for judgment of acquittal and allowed the Govern-
ment to reopen its case-in-chief to establish the necessary elements of
Counts Four and Five of his indictment. A district court’s decision to
reopen a case to admit new evidence is "within the district court’s
sole discretion." United States v. Abbas, 74 F.3d 506, 510 (4th Cir.
1996). In determining whether a district court abused its discretion in
reopening a case, we examine "(1) whether the party moving to
reopen provided a reasonable explanation for failing to present the
evidence in its case-in-chief; (2) whether the evidence was relevant,
admissible, or helpful to the jury; and (3) whether reopening the case
would have infused the evidence with distorted importance, preju-
diced the opposing party’s case, or precluded the opposing party from
meeting the evidence." Id. at 510-11. With these standards in mind,
we find no abuse of discretion. See United States v. Jackson, 124 F.3d
607, 617 (4th Cir. 1997).

  Smallwood contends the district court erred by failing to exclude
a certified copy of the juvenile court document reflecting Small-
                     UNITED STATES v. SMALLWOOD                       3
wood’s conviction for possession with intent to distribute cocaine. A
district court has broad discretion in ruling on the relevance and
admissibility of evidence, which will not be reversed absent an abuse
of that discretion. United States v. Bostian, 59 F.3d 474, 480 (4th Cir.
1995). A district court will not be found to have abused its discretion
unless its decision to admit evidence under Rule 404(b) was arbitrary
or irrational. United States v. Haney, 914 F.2d 602, 607 (4th Cir.
1990). We find the district court’s decision to admit the certified copy
of Smallwood’s conviction was not arbitrary or irrational.

   Smallwood maintains that there was insufficient evidence to sus-
tain the jury’s guilty verdict on Counts One and Two. In reviewing
a sufficiency claim on appeal, we sustain the verdict if the record con-
tains substantial evidence, taking the view most favorable to the gov-
ernment, to support it. See Glasser v. United States, 315 U.S. 60, 80
(1942). We find there was sufficient evidence to sustain the jury’s
verdict.

  Accordingly, we affirm Smallwood’s conviction and 123-month
sentence. We dispense with oral argument because the facts and legal
contentions are adequately presented in the materials before the court
and argument would not aid the decisional process.

                                                           AFFIRMED